PER CURIAM.
This is an appeal from the denial of a motion for post-conviction relief under Rule 3.850, Fla.R.Crim.P. Though appellant raised several grounds, only one has any merit and that is that he was sentenced to imprisonment “at hard labor.” As held by this court in Ussery v. State, 350 So.2d 839 (Fla. 1st DCA 1977), that provision is technical surplusage and is hereby stricken. In all other respects, the judgment of the trial court is affirmed.
MELVIN, Acting C. J., and BOOTH and SMITH, LARRY G., JJ., concur.